The defendant’s contention that certain remarks made by the prosecutor during summation denied him a fair trial is unpreserved for appellate review, as he failed to object to the subject remarks (see CPL 470.05 [2]; People v George, 49 AD3d 554, 554-555 [2008]). In any event, most of the challenged remarks were fair comment on the evidence, permissible rhetorical comment, or responsive to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105, 109-110 [1976]; People v Applewhite, 50 AD3d 1046 [2008]; People v Dick, 48 AD3d 697 [2008]). “To the extent that the prosecutor may have exceeded the bounds of permissible rhetorical comment, any error was *557harmless” (People v Carter, 36 AD3d 624, 624 [2007]; see People v Crimmins, 36 NY2d 230 [1975]).
The defendant’s remaining contentions either are without merit or do not warrant reversal. Santucci, J.P., Covello, Leventhal and Belen, JJ., concur.